Martin, J.,
delivered the opinion of the court.
This case was remanded from this court in March, 1833. 5 Louisiana Rep. After a revisal of a judgment of the district court, who had erroneously, in our opinion, concluded that a former decree of ours, 4 id. having passed on the claims of the plaintiffs for rent, afforded a plea of res judicata, as to any rent accruing after the judgment of the District Court which had been brought before us and had been examined in this court.
From the judgment of the District Court, allowing to the plaintiff the rent from the date of the former judgment of the District Court, the present appeal is taken, by Longpré the defendant’s vendor, called in warranty, against whom judgment was given in favor of the original defendant.
His counsel has not made any defence in this court.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.